Appeal by the defendant from an amended judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered December 20, 1989, revoking a sentence of probation previously imposed by the County Court, Suffolk County (Rohl, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the third degree.
Ordered that the amended judgment is affirmed.
It is well established that a finding of a violation of probation must be based "upon a preponderance of the evidence * * * which requires a residuum of competent legal evidence in the record” (People v Machia, 96 AD2d 1113, 1114; see also, People v Minard, 161 AD2d 607; CPL 410.70 [3]). We conclude that the hearing court’s determination that the defendant violated the conditions of his probation was supported by a preponderance of the evidence clearly presented in the record. Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.